Case 20-20271-rlj11 Doc 20 Filed 10/12/20 Entered 10/12/20 14:05:15 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

AMARILLO DIVISION
In Re: §
§
GIBSON FARMS § Case No. 20-20271-RLJ-11
§
Debtor. §
§
In Re: §
§
NATURE’S WAY COMPOST, § Case No. 20-20272-RLJ-11
LLC § (Jointly Administered Under
§ Case No. 20-20271-RLJ-11)
Debtor. §
In Re: §
§
GIBSON INVESTMENTS § Case No. 20-20273-RLJ-11
§ (Jointly Administered Under
Debtor. § Case No. 20-20271-RLJ-11)
In Re: §
§
WENDELL LEE GIBSON and § Case No. 20-20274-RLJ-11
wife, PAULA GIBSON § (Jointly Administered Under
§ Case No. 20-20271-RLJ-11)
Debtors. §
Case 20-20271-rlj11 Doc 20 Filed 10/12/20 Entered 10/12/20 14:05:15 Page 2 of 6

BTXN 105 (rev.
09/19)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

APPLICATION FOR ADMISSION PRO HAC VICE
Name: Johnson, Michael R.
Last First MI

Firm Name: _ Ray Quinney & Nebeker P.C.

Address: 36 South State Street, Suite 1400

Salt Lake City, UT 84111

 

Phone: _ 801-532-1500 FAX: __ 801-532-7543

 

Email: __mjohnson@rqn.com

Name used to sign al/ pleadings: Michael R. Johnson

 

Retained by: Rabo AgriFinance

 

Admitted on _ May 31, 1995 and presently a member in good standing

 

of the bar of the highest court of the state of ___ Utah

 

and issued the bar license number of _ 7979

 

Admitted to practice before the following courts:
Court: Admission Date:

(see attached list)

 

 

 

 

 

 

Continued.
Case 20-20271-rlj11 Doc 20 Filed 10/12/20 Entered 10/12/20 14:05:15 Page 3 of 6

10.

UL.

2,

13.

14.

Are you presently a member in good standing of the bars of the courts listed above?
X] Yes LINo

If “No,” please list all courts which you are no longer admitted to practice:

Have you ever been subject to a grievance proceeding or involuntary removal proceeding
while a member of the bar of any state or federal court?

1 Yes] No
If “Yes,” please provide details:

Other than minor traffic offenses, have you ever been charged, arrested, or convicted of a
criminal offense or offenses?

[1 Yes K] No
If “Yes,” please provide details:

Please list all cases in the United States Bankruptcy Court, Northern District of Texas in
which you have filed forpro hac vice in the past three years:

 

Date of Application Case No. and Style
7-17-2018 18-020126-11; In re Waggoner Cattle
07-17-2018 18-020125-11; In re Michael Quint Waggoner

 

 

 

Local counsel of record: _W. Heath Hendricks

Local counsel’s address: _Riney & Mayfield, LLP, 320 S. Polk Street, Suite 600
Amarillo, Texas 79101

 

 

Continued.
Case 20-20271-rlj11 Doc 20 Filed 10/12/20 Entered 10/12/20 14:05:15 Page 4 of 6

I respectfully request to be admitted to practice in the United States Bankruptcy Court for
the Northern District of Texas for this cause only.

I certify that I have read Dondi Properties Corp. V Commerce Savs. & Loan Ass'n, 121
F.D.R. 284 (N.D. Tex. 1988) (en banc), and the local civil and bankruptcy rules of this court and
will comply with the standards of practice adopted in Dondi and with the local civil and
bankruptcy rules.

(J Taman ECF filer. I also certify that I have served a true and correct copy of this
document upon each attorney of record and filed the application via ECF with the payment of
$100.00

[CJ] Iam not an ECF filer. I also certify that I have served a true and correct copy of this
document upon each attorney of record and the original upon the US Bankruptcy Court
accompanied with the $100.00 filmg fee on

 

Michael R. Johnson 24 S F_ ZZ

Printed Name of Applicant Date

 
Case 20-20271-rlj11 Doc 20 Filed 10/12/20 Entered 10/12/20 14:05:15

MICHAEL R. JOHNSON

Page 5 of 6

 

 

Courts Admitted
Court: Date Admitted:
Utah Supreme Court May 31, 1995

 

Supreme Court of Arizona

October 22, 1994

 

Arizona District Court

January 22, 1996

 

United States District Court, Utah

August 17, 1996

 

United States Bankruptcy Court, Utah

August 17, 1996

 

US Court of Appeals, 11th Circuit

October 5, 2001

 

US Court of Appeals, 10" Circuit

February 11, 2004

 

United States District Court, Arizona

February 11, 2004

 

10" Circuit Bankruptcy Appellate Panel

February 11, 2004

 

 

United States District Court, Central District Illinois

 

October 17, 2017

 

 
Case 20-20271-rlj11 Doc 20 Filed 10/12/20 Entered 10/12/20 14:05:15 Page 6 of 6

CERTIFICATE OF GOOD STANDING

- ~ “This document expires 60 days from thé date of issuance”

Issued oft, 10/9/2020 ‘ : » » -

 

To Whom jit May Concetns, . J .

   
   
  

ing” is defined as a a lawyer who is curt Hl in the payment of all Bar licensing f fees, has met |
mandatory continuing legal education requirements, if applicable, and is not disbarred, presently ¢ on.
PIphaicy, suspended, or has not resigned with inoigtine pending, from the practice: of ley i in this state.

 

 

Elizabeth’A. Wright
General Counsel
Utah State Bar

No.2020 -877970
verify by email at cogsrequest@utahbar.org
